DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action.  

Election/Restrictions
	Applicant's election without traverse of Group I in the reply filed on Octover 14, 2021 is acknowledged. Group I, drawn to a process for making compounds of formula 2, embraced by claims 1-12, 25 and 26 was elected by Applicant. Applicants pointed to no errors in the Examiners analysis of the classification of the different inventions.  The requirement is still deemed proper and is therefore made FINAL.
	 
	Claims 1-12, 25 and 26 are pending and under consideration. 

Specification
The objection to the title of the invention is withdrawn based on the amendment. 

Claim Rejections - 35 USC § 112
The rejection of claim 7 under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for organic or inorganic, is withdrawn based on the amendment. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claim(s) 1-12, 25 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chesis et al. (Journal of Medicinal Chemistry, 1990, vol. 33, No. 5, pp. 1482-1490) in view of Allen et al. (US 8232397).
The present application claims a process of making the compounds of formula (2):

    PNG
    media_image1.png
    182
    467
    media_image1.png
    Greyscale
, wherein the compound of formula (1), the base and the nitrile-containing polar aprotic solvent are mixed to form a reaction mixture that is heated to the temperature greater than 60 °C and the alkylating agent R4-X is added to the reaction mixture once the temperature is greater than 60 °C.
Chesis et al. teach a process of making the compounds of formula (2):

    PNG
    media_image2.png
    161
    736
    media_image2.png
    Greyscale
with NaHCO3 in refluxing CH3CN, which is greater than 60 °C and is a nitrile-containing polar aprotic solvent, see the procedure for compound 2 on page 1487 and compound 6 on page 1488. The reference teaches the process with various R4-X alkylating agents and yields with ranges from 33-86% yields. The reference does not teach heating the compound of formula (1), the base and the nitrile-containing polar aprotic solvent to 60 °C, prior to adding the alkylating agent R4-X.
Allen et al. teach a process of making the compounds of formula (2), specifically norbuprenorphine:

    PNG
    media_image3.png
    342
    252
    media_image3.png
    Greyscale
 with cyclopropylmethylbromide, NaHCO3 in DMF, see column 36.

    PNG
    media_image4.png
    248
    375
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    176
    360
    media_image5.png
    Greyscale

As noted above and in the experimental section, the procedure adds a compound of formula (1), the NaHCO3 (base) and dimethylformamide (DMF), a polar aprotic solvent, and mixes to form a reaction mixture that is heated to the temperature of 62°C (greater than 60°C), followed by adding the alkylating agent, R4-X, once the temperature is greater than 60°C to obtain 94% yield and 89.5% purity. Allen discloses acetonitrile as an alternatively useable solvent for the alkylation reaction, see column 19, line 36. 
Therefore, it would have been obvious to synthesize a compound of formula (2) by combining a compound of formula (1), NaHCO3 in refluxing CH3CN as taught by    
 The present disclosure does not provide any yields, purity or comparative data.   
Adding at a consistent rate is well within the purview of one skilled in the art. “[W]here the general conditions of a claim are disclosed in the prior art, it is not
inventive to discover the optimum or workable ranges by routine experimentation.” In re
Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Generally, differences in concentration or temperature will not support the
patentability of subject matter encompassed by the prior art unless there is evidence
indicating such concentration or temperature is critical. "Where the general conditions of
a claim are disclosed in the prior art, it is not inventive to discover the optimum or
workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233,
235 (CCPA 1955).
	Since a methyl group is considered a homolog of ethyl these compounds are considered equivalent. The MPEP 2144.09 states “Compounds which are… or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). If the claimed invention and the structurally similar prior art species share any useful property, that will generally be sufficient to motivate an artisan of ordinary skill to make the claimed species, e.g., id. For example, based on a finding that a tri-orthoester and a tetra-orthoester behave similarly in certain chemical reactions, it has been held that one of Dillon, 919 F.2d at 692, 16 USPQ2d at 1900-01. In fact, similar properties may normally be presumed when compounds are very close in structure. Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904
Consequently, it seems that the skilled person would have been able to achieve
the aims of the invention, since the advantages of adding the R4-X alkylating agent after heating the reaction mixture or from the use of nitrile-containing polar aprotic solvent, are not compared by exact experimental data in the disclosure. Moreover, it is
not considered an essential technical feature leading to an inventive solution. Furthermore, adding the R4-X alkylating agent after heating the reaction mixture or from the use of nitrile-containing polar aprotic solvent, are taught by Chesis and Allen. 
Therefore, one of ordinary skill in the art would modify the process since the modification is taught by the combination of Chesis and Allen.     

Applicant traverses by stating 1) there must be reason to modify the references or combine; 2) the prior art must teach or suggest all the claim limitations; 3) obviousness is not based on “could” have been made; 4) specification discloses a benefit of the nitrile-containing polar aprotic solvent; and 5) the Action glosses over the lack of a nitrile-containing polar aprotic solvent.
This is not persuasive.
1), 2) and 3) Applicant traverses by stating “To establish a prima facie case of obviousness, there must be some reason, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the references KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007). Moreover, the prior art reference (or references when combined) must teach or suggest all the claim limitations. The reason to make the claimed combination, and a reasonable expectation of success, must be found elsewhere than in Applicants’ disclosure, such as in the prior art, the nature of the problem to be solved, or in the knowledge/understanding of the person of ordinary skill in the art. MPEP § 2143; In re Vaeck, 947 F.2d 488, 20 USPQ2d 1438 (Fed. Cir. 1991). Furthermore, the fact that a claimed invention “could” have been made does not mean that the claim would have been obvious. Rather, the prior art must have suggested the modification. In re Gordon, 733 F.2d 900, 902 (Fed. Cir. 1984). Applicants submit that the instant rejection does not meet these requirements at least because the applied prior art is incapable of suggesting the claimed invention.”
Applicants begin by establishing a prima facie case of obviousness must provide some reason to modify or combine the references and the references must teach or suggest all the claim limitations. This is correct and the Examiner has satisfied this burden by the 103 art rejection given above. The examiner has focused on the invention as whole and applied the art to the appropriate claims. The primary reference did not suggest but taught a process of making the compounds of formula (2) with NaHCO3 (base) in refluxing CH3CN (a nitrile-containing polar aprotic solvent), which is greater than 60°C achieving yields between the ranges from 33-86%, as indicated above. The secondary reference teaches the reaction in DMF and adding the alkylating agent, R4-X, once the temperature is greater than 60°C to avoid impurities formed while achieving a yield of 94%. And as such, one of ordinary skill 3 in refluxing CH3CN as taught by Chesis et al. and adding the alkylating agent, R4-X, once the temperature is greater than 60°C, as taught by Allen to avoid impurities as taught in the ‘397 patent.  
Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success. In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The secondary references provide all the motivation required for a reasonable expectation of success. 
However, obviousness has never required absolute predictability, In re Lamberti, 192 USPQ 278; In re Longi, 225 USPQ 645, 651; In re Moreton, 129 USPQ 288; In re Kronig, USPQ 428; In re Wahl, 145 USPQ 194; In re Mehta, 146 USPQ 284; In re Rinehardt, 189 USPQ 143; In re Merck & Co., Inc. 231 USPQ 375; In re Mochel, 165 USPQ 319.
4) Applicant further states, “Applicants’ specification discloses that a benefit of the nitrile-containing polar aprotic solvent is that compound (1) is partially soluble in it and compound (2) is soluble in it. The benefit of the solubility difference between starting material and product helps drive the alkylation reaction towards completion (see Specification at page 8, lines 14 to 26).”
The primary reference teaches the use of acetonitrile as a solvent. Note In re Ona, 38 USPQ2d 1597 (“…all benefits need not be explicitly disclosed to render the claims unpatentable…”). That is, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention, In re Wiseman, 596 F.2d Ex parte Obiaya, 227 USPQ 58, 60 (Board held asserted advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished - not citable as precedent) (“The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.”). See MPEP 2144 and 2145.
5) Applicant also contends, “The Action glosses over the lack of a nitrile-containing polar aprotic solvent by concluding at page 10 that “the skilled person would have been able to achieve the aims of the invention, since the advantages of ... the use of a nitrile-containing polar aprotic solvent, [is] not compared by exact experimental data in the disclosure.” Applicants, however, are not aware of such requirement in the law as this would require to perform experiments with every known solvent and include the data in the application. The bottom line here is that neither of the two prior art references discloses or suggests a reaction as claimed in a nitrile-containing polar aprotic solvent and the Action is devoid of evidence or technical reason to support a conclusion that the claimed invention is obvious over the combination of Chesis and Allen.” 
The Examiner did not gloss over the lack of a nitrile-containing polar aprotic solvent since acetonitrile is used in the primary reference. Furthermore, Applicant is correct that there is no such requirement in the law which would require an experiment 
Therefore, the rejection is maintained. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSANNA MOORE/Primary Examiner, Art Unit 1624